UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4758


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE D. RAINEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:10-cr-00199-D-1)


Submitted:   October 20, 2016               Decided:   December 15, 2016


Before GREGORY,     Chief   Judge,   and   DUNCAN   and   DIAZ,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Deborrah L. Newton, NEWTON LAW, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronnie D. Rainey pled guilty to one count of mail fraud and

was sentenced to 120 months of imprisonment in May 2011.                              This

Court affirmed his appeal.             See United States v. Rainey, 480 F.

App’x 215 (4th Cir. 2012).             In 2015, the district court granted

Rainey’s    motion     to    appoint    counsel,          conducted      a    restitution

hearing, and found that Rainey owed $2,268,937.97 in restitution

to   listed       victims,    as     reflected       in     the   amended          criminal

judgment.     Rainey appeals from the amended criminal judgment.

Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting there are no meritorious grounds for

appeal,     but    raising    one     issue:     whether      the     district        court

committed reversible error by ordering restitution to victims in

an amended judgment after a hearing.                 We affirm.

     As noted by appellate counsel, our review for errors by the

district court in ordering restitution is for plain error only,

as Rainey raised no objections to the amounts of restitution in

the hearing below.           See Fed. R. Crim. P. 52(b) (applying plain

error     review    when     issue    “was     not    brought       to       the   court’s

attention”); United States v. Olano, 507 U.S. 725, 732 (1993)

(providing    standard       for   plain     error    review).        We      agree    with

counsel     that    Rainey    cannot     show     plain      error       regarding     his

restitution hearing.



                                           2
      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                     This

review    includes    the    issues         raised     in   Rainey’s     pro     se

supplemental brief.        The district court was allowed to rule on

Rainey’s restitution despite the passage of time, see United

States v. Dolan, 560 U.S. 605, 609-11 (2010) (missing 90-day

deadline in Mandatory Victim Restitution Act does not deprive a

court    of   jurisdiction   to     order    restitution),     and     the   court

properly declined to treat the restitution hearing as a full

sentencing rehearing.        See Sprague v. Ticonic, 307 U.S. 161,

167-68   (1939)   (noting    that    the     mandate    rule   prohibits     lower

courts, with limited exceptions, from considering questions that

the mandate of a higher court has laid to rest); United States

v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999) (discussing law of

the   case    doctrine).     We   therefore      affirm     Rainey’s    order    of

restitution as reflected in his amended criminal judgment.                     This

court requires that counsel inform Rainey, in writing, of the

right to petition the Supreme Court of the United States for

further review.      If Rainey requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Rainey.



                                       3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4